WEIER, Presiding Judge.
Parnell W. Davis seeks reversal of a denial of his Rule 27.26 motion by the circuit court. After a hearing the court below determined that movant had not met his burden of proving grounds for relief as required by Rule 27.26(f).
Movant sought by his motion to vacate the judgments and sentences of fifteen years each on five charges of robbery first degree to which he had pled guilty. The sentences were imposed to run concurrently. He now contends that the court erred in denying his motion for the reason that his pleas were the product of coercion and duress on the part of his attorney and because of ineffective assistance of counsel.
Our examination of the transcript of the proceedings at the taking of the pleas and at the subsequent evidentiary hearing on the Rule 27.26 motion leads us to only one conclusion. The lower court’s judgment denying the motion was based upon findings of fact which were not clearly erroneous. Rule 27.26(j); Crosswhite v. State, 426 S.W.2d 67, 70[1] (Mo.1968).
An extended opinion in this case would have no precedential value and the judgment denying the motion is affirmed in compliance with Rule 84.16(b).
DOWD and CLEMENS, JJ., concur.